                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )    Case No. 3:-16-102
                                               )    JUDGE TRAUGER
 MICHAEL POTEETE                               )

                         MOTION FOR LEAVE TO FILE UNDER SEAL

        Through counsel, defendant Michael Poteete requests that the Court allow him to file

medical records and an order from the court under seal. The Administrative Practices and

Procedures for Electronic Case Filing (ECF) requires parties to file a motion seeking leave of court

prior to filing any documents electronically under seal. In this case, the documents to be filed under

seal contain protected, confidential medical information and counsel therefore requests to file them

under seal.


                                             Respectfully submitted,


                                             s/ Michael C. Holley
                                             MICHAEL C. HOLLEY
                                             Assistant Federal Public Defender
                                             810 Broadway, Suite 200
                                             Nashville, Tennessee 37203
                                             615-736-5047

                                             Attorney for Michael Poteete

                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020, I electronically filed this Motion for Leave to File
Under Seal with the U.S. District Court Clerk by using the CM/ECF system, which will send a
Notice of Electronic Filing to Joseph Montminy, Assistant United States Attorneys, Office of the
U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville, Tennessee, 37203.


                                             s/ Michael C. Holley
                                             MICHAEL C. HOLLEY



      Case 3:16-cr-00102 Document 52 Filed 05/14/20 Page 1 of 1 PageID #: 243
